DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 7 are amended. Claims 13-24 are withdrawn. Claims 1-12 are examined herein.
Status of Previous Rejections
The rejection of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are maintained.
The rejections of Claims 1-2, 5-8 and 11-12 under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980), and further in view of Sato (US 7,948,135) are maintained.
The rejections of Claims 3 and 9 under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980) in view of Sato (US 7,948,135), as applied to claims 1 and 7 above, and further in view of Asai (US 2013/0026863) are maintained.
The rejections of Claims 4 and 10 under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980) in view of Sato (US 7,948,135), as applied to claims 1 and 7 above, and further in view of Furusawa (US 2015/0179320) are maintained.
The rejections of Claims 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,990,306) have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “formed in a tube or other container of any desired shape” in line 1-2. Claim 1 also recites “magnetizing the metal alloy within the tube” in line 12. It’s unclear whether the mold is a tube or can be container of other shape. Appropriate correction is required.
Claim 7 recites “enclosed by a tube” in line 1. Claim 7 also recites “cooling the tube or other container of any desired shape” in line 12. It’s unclear whether the mold is a tube or can be container of other shape. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980), and further in view of Sato (US 7,948,135).
Regarding claims 1-2 and 7-8, Peng teaches a method of manufacturing a Nd-Fe-B permanent magnet, comprising: heating a plurality of magnetic metals to their melting point to create a metal alloy; casting the alloy; grinding the alloy into a powder; placing the alloy powder into mold (Col 7, Ln 15-67; Col 8, Ln 1-28). Peng further discloses that the alloy powder in the mold is compressed and subjected to a magnetic field to form a compact and the compact is sintered in the mold (Col 8, Ln 1-28; Claim 1; Fig. 1), which meets the limitation magnetizing the metal alloy within the container and forming a permanent magnet having a surrounding container. Cooling is expected after the sintered magnet is produced. 
Peng does not explicitly disclose that the mold is a tube as recited in claim 7, however, change in shape is a prima facie case of obviousness over Peng. See MPEP 2144.04 IV B.
Peng does not teach that melting is performed under vacuum. Vacuum melting in making rare earth magnet alloy is well-known to one of ordinary skill in the art as 
Regarding claims 5-6 and 11-12, Peng discloses that an orienting device includes a plurality of coils extending annularly about the center axis defining an orienting chamber extending along the center axis for providing a magnetic field to magnetize the R-T-B-M-C alloy powder in the mold by sending a pulsed Direct Current (DC) through the coils generating a magnetic field having a magnetic field strength of at least 3.5 T (Col 5, Ln 28-39), which meets the limitations recited in the instant claims.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980) in view of Sato (US 7,948,135), as applied to claims 1 and 7 above, and further in view of Asai (US 2013/0026863).
Regarding claims 3 and 9, Peng in view of Sato does not teach swaging the magnet powder in the mold. Asai teaches a method of making a magnet and discloses that moving the compression molded substance into the molding metal mold, and deforming the substance into a given shape for molding ([0015]). Thus, it would be obviousness to one of ordinary skill in the art to move the compression molded substance into the molding metal mold, and deforming the substance into a given shape taught by Asai in the process of Peng in view of Sato in order to make a magnet having desired shape as disclosed by Asai.

s 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980) in view of Sato (US 7,948,135), as applied to claims 1 and 7 above, and further in view of Furusawa (US 2015/0179320).
Regarding claims 4 and 10, Peng in view of Sato does not teach the material of the mold. Furasawa discloses that the mold formed by a nonmagnetic member, so that magnetization by a magnetic field does not remain therein and the magnetic powder can be further prevented from being adhered to the mold when the magnetic powder is loaded ([0190]). Thus, it would be obviousness to one of ordinary skill in the art to use mold formed by a nonmagnetic member as taught by Furusawa in the process of Peng in view of Sato in order to prevent magnet powder from being adhered to the mold when the magnetic powder is loaded as disclosed by Furusawa.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that each of Peng, Sato, Asai and Fursuawa teach only molded magnets, which exhibit the disadvantages of molded magnets as discussed in the Specification at [0011], See, for example, Peng at Abstract; Sato at Col. 7, Lines 27-46; Asai at Abstract, and Furusawa at [0040], None of these references teach forming a permanent magnet in a tube in which the tube remains a part of the permanent magnet structure as claimed by Applicant in the amended claims. Applicant has herein amended independent Claim 1 to further include the limitation that the permanent magnet comprises a permanent magnet having a surrounding tube or container of any desired shape as described, for example, in the Specification at [0038], 
In response, claims 1 and 7 recite “a tube or container of any shape”. Peng discloses the compact is sintered in the mold (Col 8, Ln 1-28; Claim 1; Fig. 1), which meets the limitation forming a permanent magnet having a surrounding container. The mold disclosed by Peng meets the container limitation recited in claims 1 and 7.

Second, the applicants argued that independent Claim 7 has been amended to include the limitation that the permanent magnet is enclosed by a tube. As set out above, this structure is not taught or suggested by Peng, Sato, Asai or Fursuawa as they teach only molded permanent magnets. The permanent magnets of Peng, Sato and Fursuawa, once removed from their molds, suffer from the deficiencies of molded permanent magnets as described in the Specification. Claim 7 is therefore arguably allowable over these references.
In response, the compact is sintered in the mold (Col 8, Ln 1-28; Claim 1; Fig. 1). The sintered magnet before removed from the mold in Peng meets the limitation the permanent magnet is enclosed by a container.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/Primary Examiner, Art Unit 1733